DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/11/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu US 2012/0299560 .
Regarding Claims 1 and 7, Gu teaches (Figures 1-3) an apparatus (Fig. 1) for monitoring one or more operational parameters of a voltage regulator (phases), comprising: a temperature monitor (72) that produces a temperature signal (from 72) having a value proportional to a temperature in the voltage regulator; a current monitor (32 and 52) that produces a current signal (from 52) having a value proportional to a current output (at Vo) by the voltage regulator; a temperature module (at Fig. 2) that generates a first signal (Tcc1) using the temperature signal; and a current module (with 57 see paragraph 24) that generates a second signal (Ic) by combining together the temperature signal and the current signal. (For Example: Paragraphs 24-28 and 35)
Regarding Claim 2 and 8, Gu teaches (Figures 1-3) wherein the voltage regulator is comprised of an integrated circuit package having a plurality of external input/output pins (par. 42)  including first and second output pins for outputting the first and second signals (Tcc1 and Ic), respectively. (For Example: Paragraphs 24-28, 35 and 42)
Regarding Claim 3, 9 and 14, Gu teaches (Figures 1-3) wherein the temperature corresponds to a junction temperature between high and low side power transistors in the voltage regulator (with 71 and 72). (For Example: Paragraphs 24-28 and 35)
Regarding Claims 4, 10 and 15, Gu teaches (Figures 1-3) wherein the current corresponds to an inductor current (30) in the voltage regulator. (For Example: Paragraphs 24-28 and 35)
Regarding Claims 5 and 11, Gu teaches (Figures 1-3) wherein the voltage regulator (phases) is a multiphase voltage regulator having a plurality of power stages corresponding to each respective phase, and wherein the first and second signals are generated by each of the plurality of power stages (from 52 and Tcc1-Tcc3). (For Example: Paragraphs 24-28 and 35)
Regarding Claim 6, Gu teaches (Figures 1-3) further comprising first and second output pins (par. 42) in each of the plurality of power stages for outputting the first and second signals (from 52 and Tcc1-Tcc3), respectively. (For Example: Paragraphs 24-28, 35 and 42)
Regarding Claim 12, Gu teaches (Figures 1-3) a multiphase voltage regulator (Fig. 1) comprising: a controller (controlling circuitry of each phase); and a plurality of power stages (phases) corresponding to each respective phase, each of the plurality of power stages including: a temperature monitor (72) that produces a temperature signal (from 72) having a value proportional to a temperature in the power stage; a current monitor (32 and 52) that produces a current signal (from 52) having a value proportional to a current output (at Vo) by the power stage; a temperature module (at Fig. 2) that generates a first signal (Tcc) using the temperature signal; and a current module (with 57, see pa. 24) that generates a second signal (Ic) by combining together the temperature signal and the current signal.  (For Example: Paragraphs 24-28 and 35)
Regarding Claim 13, Gu teaches (Figures 1-3) wherein each of the plurality of power stages is comprised of an integrated circuit package having a plurality of external input/output (par. 42) pins including first and second output pins for outputting the first and second signals (from 52 and Tcc1-Tcc3), respectively, and wherein the controller 
Regarding Claims 16-18 , Gu teaches (Figures 1-3) wherein the current output by the voltage regulator (phases) is derived by subtracting a value (paragraph 25) of the first signal from a value of the second signal (with 57). (For Example: Paragraphs 24-28 and 35)

Response to Arguments
Applicant’s arguments with respect to claim(s) 02/11/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838